Citation Nr: 1124830	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a back disorder.  He asserts his disorder began during service and that he continues to experience back pain.  See June 2010 statement.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the Board finds the duty to assist has not been met.  A May 1989 letter indicates that the Veteran applied for Social Security benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, in a September 1978 letter, the Veteran indicated he received treatment for his back disorder from a private physician, Dr. Waller.  These records should be obtained and associated with the claims file.

Finally, the Board notes that the Veteran has not yet been afforded a VA examination for his back disorder.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service treatment records were reviewed.  The Veteran's entrance examination from June 1973 did not note any spine abnormalities.  In July 1973, the Veteran complained of back pain but denied any trauma.  He reported that his back hurt after strenuous physical activity.  The following month, August 1973, the Veteran again complained of back pain after being hit in the back between his shoulder blades while playing basketball.  He was diagnosed with a minor mechanical back strain.  In March 1974, the Veteran complained of pain in the lower right side of his back.  In April 1976, the Veteran complained of back pain since sleeping in a hammock type bed during service.  There was a mild sway of his back.  It was recommended that he use a bed board.  Several days later, the Veteran again complained of recurrent back pain in his lower back.  He reported that any time he moved his back hurt.  He could not relate an initial onset or pain with anything in particular but stated he was in pain worse since playing basketball a week prior.  He was diagnosed with a possible strain.  The Veteran's separation examination from June 1976 did not note any spine abnormalities.  However, the Veteran did report recurrent back pain on his Report of Medical History from June 1976.

The Veteran asserts that he continues to experience back pain since service.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Given the VA's duty to obtain a VA examination where the evidence indicates that the claimed disability may be associated with in-service problems, a remand is necessary for further medical assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify his representative.  Provide a list of accredited representatives with the request.  

2.  Obtain and associate with the claims file all updated VA treatment records.  Also, obtain records from the Veteran's private physician, Dr. Waller.  If no further records are available, properly document a negative response in the file.

3.  Request the Social Security Administration to furnish a copy of its decision, as well as copies of all medical records underlying that determination.

If no further records are available, properly document a negative response in the file.

4.  After any updated records have been obtained, afford the Veteran a VA examination for a back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to diagnose all current back disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related service, to include the symptoms demonstrated in service.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

6.  After completing the above actions, and any other development, schedule a hearing for the Veteran with a member of the Board at the local regional office.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


